Exhibit 10.50
1997 INCENTIVE PLAN
of
BRIGHAM EXPLORATION COMPANY
(As Amended Effective August 19, 2009)
     1. Plan. This 1997 Incentive Plan of Brigham Exploration Company (the
“Plan”) was adopted by the Board of Directors of Brigham Exploration Company
(the “Company”) to reward certain key employees of the Company and its
consolidated subsidiaries by enabling them to acquire shares of Common Stock,
par value $.01 per share, of the Company and/or to be compensated for individual
performances.
     2. Objectives. The Plan is designed to attract and retain key employees of
the Company and its Subsidiaries (as hereinafter defined), to encourage the
sense of proprietorship of such employees and to stimulate the active interest
of such persons in the development and financial success of the Company and its
Subsidiaries. These objectives are to be accomplished by making Awards (as
hereinafter defined) under this Plan and thereby providing Participants (as
hereinafter defined) with a proprietary interest in the growth and performance
of the Company and its Subsidiaries.
     3. Definitions. As used herein, the terms set forth below shall have the
following respective meanings:
     “Authorized Officer” means the Chairman of the Board or the Chief Executive
Officer of the Company (or any other senior officer of the Company to whom
either of them shall delegate the authority to execute any Award Agreement).
     “Award” means the grant of any Option, SAR, Stock Award, Cash Award or
Performance Award, whether granted singly, in combination or in tandem, to a
Participant pursuant to such applicable terms, conditions and limitations as the
Committee may establish in order to fulfill the objectives of the Plan.
     “Award Agreement” means a written agreement between the Company and a
Participant setting forth the terms, conditions and limitations applicable to an
Award.
     “Board” means the Board of Directors of the Company.
     “Cash Award” means an award denominated in cash.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Committee” means such committee of the Board as is designated by the Board
to administer the Plan.
     “Common Stock” means the Common Stock, par value $.01 per share, of the
Company.

 



--------------------------------------------------------------------------------



 



     “Company” means Brigham Exploration Company, a Delaware corporation.
     “Dividend Equivalents” means, with respect to shares of Restricted Stock
that are to be issued at the end of the Restriction Period, an amount equal to
all dividends and other distributions (or the economic equivalent thereof) that
are payable to stockholders of record during the Restriction Period on a like
number of shares of Common Stock.
     “Effective Date” has the meaning set forth in paragraph 18 hereof.
     “Employee” means an employee of the Company or any of its Subsidiaries.
     “Fair Market Value” of a share of Common Stock means, as of a particular
date, (i) if shares of Common Stock are listed on a national securities
exchange, the mean between the highest and lowest sales price per share of
Common Stock on the consolidated transaction reporting system for the principal
national securities exchange on which shares of Common Stock are listed on that
date, or, if there shall have been no such sale so reported on that date, on the
last preceding date on which such a sale was so reported, (ii) if the Common
Stock is not so listed, the mean between the closing bid and asked price on that
date, or, if there are no quotations available for such date, on the last
preceding date on which such quotations shall be available, as reported by the
Nasdaq Stock Market, or, if not reported by the Nasdaq Stock Market, by Pink OTC
Markets Inc. (or its successor, or if Pink OTC Markets Inc. or its successor
does not then exist, such over-the-counter quotation service as the Board shall
determine), or (iii) if shares of Common Stock are not publicly traded, the most
recent value determined in good faith by the Board using a “reasonable
application of a reasonable valuation method” within the meaning of Treasury
Regulation Section 1.409A-1(b)(5)(iv)(B).
     “Incentive Option” means an Option that is intended to comply with the
requirements set forth in Section 422 of the Code.
     “Nonqualified Stock Option” means an Option that is not an Incentive
Option.
     “Option” means a right to purchase a specified number of shares of Common
Stock at a specified price.
     “Participant” means an Employee to whom an Award has been made under this
Plan.
     “Performance Award” means an award made pursuant to this Plan to a
Participant that is subject to the attainment of one or more Performance Goals.
     “Performance Goal” means a standard established by the Committee to
determine in whole or in part whether a Performance Award shall be earned.
     “Restricted Stock” means any Common Stock that is restricted or subject to
forfeiture provisions.

A-2



--------------------------------------------------------------------------------



 



     “Restriction Period” means a period of time beginning as of the date upon
which an Award of Restricted Stock is made pursuant to this Plan and ending as
of the date upon which the Common Stock subject to such Award is no longer
restricted or subject to forfeiture provisions.
     “SAR” means a right to receive a payment, in cash or Common Stock, equal to
the excess of the Fair Market Value or other specified valuation of a specified
number of shares of Common Stock on the date the right is exercised over a
specified strike price, in each case, as determined by the Committee.
     “Stock Award” means an award in the form of shares of Common Stock or units
denominated in shares of Common Stock.
     “Subsidiary” means (i) in the case of a corporation, any corporation in
which the Company directly or indirectly owns shares representing more than 50%
of the combined voting power of the shares of all classes or series of capital
stock of such corporation which have the right to vote generally on matters
submitted to a vote of the stockholders of such corporation and (ii) in the case
of a partnership or other business entity not organized as a corporation, any
such business entity of which the Company directly or indirectly owns more than
50% of the voting, capital or profits interests (whether in the form of
partnership interests, membership interests or otherwise).
     4. Eligibility. Employees eligible for Awards under this Plan are those key
Employees who hold positions of responsibility and whose performance, in the
judgment of the Committee, can have a significant effect on the success of the
Company and its Subsidiaries. Notwithstanding the foregoing, Employees that
provide services to Subsidiaries that are not considered a single employer with
the Company under Code Section 414(b) or Code Section 414(c) shall not be
eligible to receive Awards which are subject to Code Section 409A until the
Subsidiary adopts this Plan as a participating employer in accordance with
Section 20.
     5. Common Stock Available for Awards. Subject to the provisions of
paragraph 14 hereof, there shall be available for Awards under this Plan granted
wholly or partly in Common Stock (including rights or options that may be
exercised for or settled in Common Stock) an aggregate number of shares of
Common Stock equal to the lesser of (a) 9,966,003 or (ii) 12% percent of the
total number of shares of Common Stock outstanding from time to time. The number
of shares of Common Stock that are the subject of Awards under this Plan, that
are forfeited or terminated, expire unexercised, are settled in cash in lieu of
Common Stock or in a manner such that all or some of the shares covered by an
Award are not issued to a Participant or are exchanged for Awards that do not
involve Common Stock, shall again immediately become available for Awards
hereunder. The Committee may from time to time adopt and observe such procedures
concerning the counting of shares against the Plan maximum as it may deem
appropriate. The Board and the appropriate officers of the Company shall from
time to time take whatever actions are necessary to file any required documents
with governmental authorities, stock exchanges and transaction reporting systems
to ensure that shares of Common Stock are available for issuance pursuant to
Awards.

A-3



--------------------------------------------------------------------------------



 



     6. Administration.
     (a) This Plan shall be administered by the Committee.
     (b) Subject to the provisions hereof, the Committee shall have full and
exclusive power and authority to administer this Plan and to take all actions
that are specifically contemplated hereby or are necessary or appropriate in
connection with the administration hereof. The Committee shall also have full
and exclusive power to interpret this Plan and to adopt such rules, regulations
and guidelines for carrying out this Plan as it may deem necessary or proper,
all of which powers shall be exercised in the best interests of the Company and
in keeping with the objectives of this Plan. The Committee may, in its
discretion, provide for the extension of the exercisability of an Award,
accelerate the vesting or exercisability of an Award, eliminate or make less
restrictive any restrictions contained in an Award, waive any restrictions or
other provision of this Plan or an Award or otherwise amend or modify an Award
in any manner that is either (i) not adverse to the Participant to whom such
Award was granted or (ii) consented to by such Participant; provided, however,
that no such exercise of discretion by the Committee shall cause an Award to
fail to satisfy the requirements of Code Section 409A. The Committee may correct
any defect or supply any omission or reconcile any inconsistency in this Plan or
in any Award in the manner and to the extent the Committee deems necessary or
desirable to further the Plan purposes. Any decision of the Committee in the
interpretation and administration of this Plan shall lie within its sole and
absolute discretion and shall be final, conclusive and binding on all parties
concerned.
     (c) No member of the Committee or officer of the Company shall be liable
for anything done by him or her, by any member of the Committee or by any
officer of the Company in connection with the performance of any duties under
this Plan, except for his or her own willful misconduct or as expressly provided
by statute.
     7. Delegation of Authority. The Committee may delegate to the Chief
Executive Officer and to other senior officers of the Company its duties under
this Plan pursuant to such conditions or limitations as the Committee may
establish.
     8. Awards. The Committee shall determine the type or types of Awards to be
made under this Plan and shall designate from time to time the Employees who are
to be the recipients of such Awards. The Committee shall review and consider the
recommendations of the President of the Company as to such Awards. Awards shall
become effective only upon and after approval by the Committee. Each Award may
be embodied in an Award Agreement, which shall contain such terms, conditions
and limitations as shall be determined by the Committee in its sole discretion
and shall be signed by the Participant to whom the Award is made and by an
Authorized Officer for and on behalf of the Company. Awards may consist of those
listed in this paragraph 8 hereof and may be granted singly, in combination or
in tandem. Awards may also be made in combination or in tandem with, in
replacement of, or as alternatives to, grants or rights under this Plan or any
other employee plan of the Company or any of its Subsidiaries, including the
plan of any acquired entity. Any provision of this Plan to the contrary
notwithstanding, the

A-4



--------------------------------------------------------------------------------



 



maximum number of shares of Common Stock for which Options and SARs may be
granted under the Plan to any one Employee during a calendar year is 500,000. An
Award may provide for the grant or issuance of additional, replacement or
alternative Awards upon the occurrence of specified events, including the
exercise of the original Award granted to a Participant. All or part of an Award
may be subject to conditions established by the Committee, which may include,
but are not limited to, continuous service with the Company and its
Subsidiaries, achievement of specific business objectives, increases in
specified indices, attainment of specified growth rates and other comparable
measurements of performance. Upon the termination of employment by a
Participant, any unexercised, deferred, unvested or unpaid Awards shall be
treated as set forth in the applicable Award Agreement.
     (a) Option. An Award may be in the form of an Option. An Option awarded
pursuant to this Plan may consist of an Incentive Option or a Nonqualified Stock
Option. The maximum number of shares of Common Stock with respect to which any
Option may be granted to an Employee hereunder is the number of shares available
for Awards, pursuant to paragraph 5 hereof, at the time such Option is granted.
Subject to the provisions of this Plan, the terms, conditions and limitations
applicable to any Options awarded pursuant to this Plan, including the term of
any Options and the date or dates upon which they become exercisable, shall be
determined by the Committee.
     (i) Nonqualified Stock Option. A Nonqualified Stock Option may be granted
only to Employees of the Company or a corporation or other entity in a chain of
corporations and/or other entities in which the Company, directly or indirectly,
has a “controlling interest” within the meaning of Treasury Regulation Section
1.414(c)-2(b)(2)(i), but using the threshold of 50% ownership wherever 80%
appears. The price at which shares of Common Stock may be purchased upon the
exercise of a Nonqualified Stock Option shall be such amount as shall be
determined by the Committee, but not less than 100% of the Fair Market Value of
the Common Stock on the date of grant.
     (ii) Incentive Option. An Incentive Option may be granted only to Employees
of the Company or a “subsidiary corporation” of the Company, as such term is
defined in Code Section 424(f). The price at which shares of Common Stock may be
purchased upon the exercise of any Incentive Option shall be not less than 100%
of the Fair Market Value of the Common Stock on the date of grant and such
Incentive Option must not be exercisable after the expiration of ten years from
the date such Option is granted, except that with respect to Incentive Options
granted to any Participant who at the time of such grant owns stock possessing
more than 10% of the total combined voting power of all classes of stock of the
Company, the exercise price shall be not less than 110% of the Fair Market Value
of the Common Stock on the date of grant and such Incentive Option must not be
exercisable after the expiration of five years from the date such Option is
granted. To the extent the aggregate Fair Market Value (determined as of the
dates the respective Incentive Options are granted) of Common Stock with respect
to which Incentive Options are exercisable for the first time by an individual
during any calendar year under all incentive stock

A-5



--------------------------------------------------------------------------------



 



option plans of the Company and its parent and subsidiary corporations exceeds
$100,000, such excess Incentive Options shall be treated as options that do not
constitute Incentive Options.
     (b) Stock Appreciation Right. An Award may be in the form of an SAR. An SAR
may be granted only to Employees of the Company or a corporation or other entity
in a chain of corporations and/or other entities in which the Company, directly
or indirectly, has a “controlling interest” within the meaning of Treasury
Regulation Section 1.414(c)-2(b)(2)(i), but using the threshold of 50% ownership
wherever 80% appears. The other terms, conditions and limitations applicable to
any SARs awarded pursuant to this Plan, including the term of any SARs and the
date or dates upon which they become exercisable, shall be determined by the
Committee. The exercise price of an SAR shall be such amount as shall be
determined by the Committee, but not less than 100% of the Fair Market Value of
the Common Stock on the date of grant.
     (c) Stock Award. An Award may be in the form of a Stock Award. Stock Awards
may be payable in shares of Common Stock or Restricted Stock. The terms,
conditions and limitations, including any Restriction Period, applicable to any
Stock Awards granted pursuant to this Plan shall be determined by the Committee.
     (d) Cash Award. An Award may be in the form of a Cash Award. The terms,
conditions and limitations applicable to any Cash Awards granted pursuant to
this Plan shall be determined by the Committee.
     (e) Performance Award. Without limiting the type or number of Awards that
may be made under the other provisions of this Plan, an Award may be in the form
of a Performance Award. A Performance Award shall be paid, vested or otherwise
deliverable solely on account of the attainment of one or more pre-established,
objective Performance Goals established by the Committee.
     9. Payment of Awards.
     (a) General. Payment of Awards may be made in the form of cash or Common
Stock, or a combination thereof, and may include such restrictions as the
Committee shall determine, including, in the case of Common Stock, restrictions
on transfer and forfeiture provisions. If payment of an Award is made in the
form of Restricted Stock, the Award Agreement relating to such shares shall
specify whether they are to be issued at the beginning or end of the Restriction
Period. In the event that shares of Restricted Stock are to be issued at the
beginning of the Restriction Period, the certificates evidencing such shares (to
the extent that such shares are so evidenced) shall contain appropriate legends
and restrictions that describe the terms and conditions of the restrictions
applicable thereto. In the event that shares of Restricted Stock are to be
issued at the end of the Restriction Period, the right to receive such shares
shall be evidenced by book entry registration or in such other manner as the
Committee may determine.

A-6



--------------------------------------------------------------------------------



 



     (b) Dividends and Interest. Rights to dividends or Dividend Equivalents may
be extended to and made part of any Award consisting of shares of Common Stock
or units denominated in shares of Common Stock, subject to such terms,
conditions and restrictions as the Committee may establish. The Committee may
also establish rules and procedures for the crediting of interest on deferred
cash payments and Dividend Equivalents for Awards consisting of shares of Common
Stock or units denominated in shares of Common Stock.
     (c) Substitution of Awards. At the discretion of the Committee, a
Participant may be offered an election to substitute an Award for another Award
or Awards of the same or different type; provided, however, that such
substitution shall be effective only to the extent that it will not cause an
Award that is designed to satisfy Section 409A of the Code to fail to satisfy
such section.
     10. Stock Option Exercise. The price at which shares of Common Stock may be
purchased under an Option shall be paid in full at the time of exercise in cash
or, if elected by the optionee and to the extent permitted by the optionee’s
Award Agreement, the optionee may purchase such shares by means of tendering
Common Stock or surrendering another Award, including Restricted Stock, valued
at Fair Market Value on the date of exercise, or any combination thereof. The
Committee shall determine acceptable methods for Participants to tender Common
Stock or other Awards. The Committee may provide for procedures to permit the
exercise or purchase of such Awards by use of the proceeds to be received from
the sale of Common Stock issuable pursuant to an Award. Unless otherwise
provided in the applicable Award Agreement, in the event shares of Restricted
Stock are tendered as consideration for the exercise of an Option, a number of
the shares issued upon the exercise of the Option, equal to the number of shares
of Restricted Stock used as consideration therefor, shall be subject to the same
restrictions as the Restricted Stock so submitted as well as any additional
restrictions that may be imposed by the Committee. In addition, the Committee,
at its sole discretion, may provide for loans, on either a short-term or demand
basis, from the Company to a Participant to permit the payment of the exercise
price of an Option.
     11. Tax Withholding. The Company shall have the right to deduct applicable
taxes from any Award payment and withhold, at the time of delivery or vesting of
cash or shares of Common Stock under this Plan, an appropriate amount of cash or
number of shares of Common Stock or a combination thereof for payment of taxes
required by law or to take such other action as may be necessary in the opinion
of the Company to satisfy all obligations for withholding of such taxes,
including, withholding from other amounts payable to or with respect to the
Participant by the Company. The Committee may also permit withholding to be
satisfied by the transfer to the Company of shares of Common Stock theretofore
owned by the holder of the Award with respect to which withholding is required.
If shares of Common Stock are used to satisfy tax withholding, such shares shall
be valued based on the Fair Market Value when the tax withholding is required to
be made. The Committee may provide for loans, on either a short-term or demand
basis, from the Company to a Participant to permit the payment of taxes required
by law.

A-7



--------------------------------------------------------------------------------



 



     12. Amendment, Modification, Suspension or Termination. The Board may
amend, modify, suspend or terminate this Plan for the purpose of meeting or
addressing any changes in legal requirements or for any other purpose permitted
by law, except that no amendment or alteration that would adversely affect the
rights of any Participant under any Award previously granted to such Participant
shall be made without the consent of such Participant.
     13. Transferability.
     (a) Except as provided in subsection (c) below, an Option shall be
exercisable only by the Participant during the Participant’s lifetime, or by the
person to whom the Participant’s rights shall pass by will or the laws of
descent and distribution.
     (b) Except as provided in subsection (c) below, no Award and no right under
any such Award may be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by a Participant and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company.
     (c) Except as otherwise provided in the Award Agreement and subject to the
consent of the Committee, a Nonqualified Stock Option may be transferred by a
Participant without consideration to immediate family members or related family
trusts, limited partnerships or similar entities on such terms and conditions as
the Committee may from time to time establish.
     14. Adjustments.
     (a) The existence of outstanding Awards shall not affect in any manner the
right or power of the Company or its stockholders to make or authorize any or
all adjustments, recapitalizations, reorganizations or other changes in the
capital stock of the Company or its business or any merger or consolidation of
the Company, or any issue of bonds, debentures, preferred or prior preference
stock (whether or not such issue is prior to, on a parity with or junior to the
Common Stock) or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding of any kind, whether or not of a character similar to that of
the acts or proceedings enumerated above.
     (b) In the event of any subdivision or consolidation of outstanding shares
of Common Stock, declaration of a dividend payable in shares of Common Stock or
other stock split, then (i) the number of shares of Common Stock reserved under
this Plan, (ii) the number of shares of Common Stock covered by outstanding
Awards in the form of Common Stock or units denominated in Common Stock,
(iii) the exercise or other price in respect of such Awards and (iv) the
appropriate Fair Market Value and other price determinations for such Awards
shall each be proportionately and equitably adjusted by the Board to reflect
such transaction. In the event of any other recapitalization or capital
reorganization of the Company, any consolidation or merger of the Company with
another corporation or entity, the adoption by the Company of any

A-8



--------------------------------------------------------------------------------



 



plan of exchange affecting the Common Stock or any distribution to holders of
Common Stock of securities or property (other than normal cash dividends or
dividends payable in Common Stock), the Board shall make appropriate and
equitable adjustments to (i) the number of shares of Common Stock covered by
Awards in the form of Common Stock or units denominated in Common Stock,
(ii) the exercise or other price in respect of such Awards and (iii) the
appropriate Fair Market Value and other price determinations for such Awards, to
give effect to such transaction; provided that such adjustments shall only be
such as are necessary to maintain the proportionate interest of the holders of
the Awards and preserve, without exceeding, the value of such Awards. In the
event of a corporate merger, consolidation, acquisition of property or stock,
separation, reorganization or liquidation, the Board shall be authorized to
issue or assume Awards by means of substitution of new Awards, as appropriate,
for previously issued Awards or to assume previously issued Awards as part of
such adjustment. Notwithstanding the foregoing, outstanding Incentive Options
shall be adjusted only in accordance with Sections 422 and 424 of the Code and
the regulations thereunder, and outstanding Nonqualified Stock Options and SARs
shall be adjusted only in accordance with Section 409A of the Code and the
regulations thereunder.
     15. Restrictions. No Common Stock or other form of payment shall be issued
with respect to any Award unless the Company shall be satisfied based on the
advice of its counsel that such issuance will be in compliance with applicable
federal and state securities laws. Certificates evidencing shares of Common
Stock delivered under this Plan (to the extent that such shares are so
evidenced) may be subject to such stop transfer orders and other restrictions as
the Committee may deem advisable under the rules, regulations and other
requirements of the Securities and Exchange Commission, any securities exchange
or transaction reporting system upon which the Common Stock is then listed or to
which it is admitted for quotation and any applicable federal or state
securities law. The Committee may cause a legend or legends to be placed upon
such certificates (if any) to make appropriate reference to such restrictions.
     16. Unfunded Plan. Insofar as it provides for Awards of cash, Common Stock
or rights thereto, this Plan shall be unfunded. Although bookkeeping accounts
may be established with respect to Participants who are entitled to cash, Common
Stock or rights thereto under this Plan, any such accounts shall be used merely
as a bookkeeping convenience. The Company shall not be required to segregate any
assets that may at any time be represented by cash, Common Stock or rights
thereto, nor shall this Plan be construed as providing for such segregation, nor
shall the Company, the Board, the Committee or any officer or other employee of
the Company be deemed to be a trustee of any cash, Common Stock or rights
thereto to be granted under this Plan. Any liability or obligation of the
Company to any Participant with respect to an Award of cash, Common Stock or
rights thereto under this Plan shall be based solely upon any contractual
obligations that may be created by this Plan and any Award Agreement, and no
such liability or obligation of the Company shall be deemed to be secured by any
pledge or other encumbrance on any property of the Company. None of the Company,
the Board, the Committee or any other officer or other employee of the Company
shall be required to give any security or bond for the performance of any
obligation that may be created by this Plan.

A-9



--------------------------------------------------------------------------------



 



     17. Governing Law. This Plan and all determinations made and actions taken
pursuant hereto, to the extent not otherwise governed by mandatory provisions of
the Code or the securities laws of the United States, shall be governed by and
construed in accordance with the laws of the State of Delaware.
     18. Effectiveness. This Plan shall be effective as of February 26, 1997,
(the “Effective Date”), the date on which it was approved by the Board of
Directors of the Company. Notwithstanding the foregoing, the ability of the
Company to issue any Incentive Options under this Plan is expressly conditioned
upon the approval of the Plan by the holders of a majority of shares of Common
Stock before the first anniversary of the Effective Date. If the Stockholders of
the Company should fail to so approve this Plan prior to such date, the
Company’s ability to issue Incentive Options under this Plan shall terminate and
cease to be of any further force or effect and any and all grants of Incentive
Options hereunder shall be null and void.
     19. Code Section 409A. Notwithstanding any other provision of the Plan to
the contrary, any Award subject to Code Section 409A is intended to satisfy the
application of Code Section 409A to the Award and the terms of the Award shall
be interpreted in a manner consistent with such intent.
     20. Adoption by Subsidiaries. With the consent of the Committee, any
Subsidiary that is not considered a single employer with the Company under Code
Section 414(b) or Code Section 414(c) may adopt the Plan for the benefit of its
Employees by written instrument delivered to the Committee before the grant to
such Subsidiary’s Employees under the Plan of any Award subject to Code Section
409A.

A-10